Citation Nr: 1029510	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left hip degenerative 
joint disease, status post-total hip replacement.

2.  Entitlement to service connection for right hip degenerative 
joint disease, status post-total hip replacement.

3.  Entitlement to an increased rating for post-arthroscopy 
residuals of a left knee strain, currently evaluated as 10 
percent disabling.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
degenerative joint disease of the hips?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which, in pertinent part, continued the current 10 percent rating 
for the left knee, reopened the bilateral hip claims, but then 
denied them on the merits.

The claims of entitlement to service connection for degenerative 
joint disease of the hips are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2004 rating decision denied entitlement to service 
connection for residuals of a left total hip replacement and a 
right hip disorder, as there was no evidence of incurrence of 
left or right hip symptomatology during active service.  In the 
absence of an appeal the March 2004 rating decision is final.

2.  The evidence submitted since the March 2004 rating decision, 
by itself, or when considered with the previous evidence of 
record, raises a reasonable possibility of substantiating the 
claims.

3.  The Veteran's left knee post-arthroscopy residuals have not 
manifested with limitation of motion on flexion of 0 to 45 
degrees or less, limitation of motion on extension of -15 degrees 
or more, cartilage symptomatology, or recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a claim for 
entitlement to service connection for bilateral degenerative 
joint disease of the hips has been submitted.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105 (West 2002 and Supp. 2010); 38 C.F.R. 
§ 3.156(a), 3.159 (2009).

2.  The requirements for an evaluation higher than 10 percent for 
post-arthroscopy residuals of degenerative joint disease of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in June 2005 and 
November 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  In March 2006, the Veteran was 
provided notice how disability ratings and effective dates are 
assigned.  Following issuance of the March 2006 letter, the claim 
was reviewed on a de novo basis, as shown in the statement of the 
case.  Thus, any timing-of-notice error was cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  While the Veteran may not have received full notice 
prior to the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims by the presentation of pertinent 
evidence and testimony.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects the 
fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

The Board notes, as set forth above, that the RO reopened the 
claims of entitlement to service connection for bilateral hip 
disorders and adjudicated them on the merits.  Nonetheless, the 
Board has the jurisdictional responsibility to consider whether 
it was proper to reopen the claims.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine 
whether new and material evidence has been received and, if so, 
consider entitlement to service connection on the merits.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed 
as required by regulation, the action or determination becomes 
final, and the claim will not be reopened except as provided by 
applicable regulation.  38 U.S.C.A. § 7105.  One means by which a 
final disallowed claim may be reopened is upon submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
"New" evidence means more than evidence that has not previously 
been included in the claims folder.  The evidence, even if new, 
must be material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans 
v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the question of 
what constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened and considered on the merits.  38 U.S.C.A. 
§ 5108.

In determining whether evidence is new and material, any new 
evidence submitted is presumed credible-that is, it is not 
tested for weight and credibility.  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Analysis

The Veteran's original claims were denied because there was no 
evidence of an in-service injury or treatment for hip complaints.  
Neither was there evidence of a medical link between any 
currently diagnosed bilateral hip degenerative joint disease and 
his active service.  In a July 2005 report, however, the 
Veteran's private physician, P.T.S., M.D. noted the Veteran's 
reported history of many years of shipboard duty that required 
standing and steering in rough seas, and he opined that these 
duties were the cause of the Veteran's bilateral degenerative 
joint disease of the hips.  This nexus opinion is both new and 
material, as it was not before the rating board in 2004, it bears 
directly on the core issue of the claim, and it raises a 
reasonable possibility of proving the claim.  Further, as noted 
above, it is presumed credible.  Thus, the Board agrees with the 
RO that new and material evidence has been submitted, and the 
claim is reopened.  38 C.F.R. § 3.156(a).

Although reopened, the Board still may not address the merits of 
the claim unless it finds the claim sufficiently developed.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO developed the 
claim prior to its decision but, as noted in the remand portion 
below, further development is necessary.

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Analysis

Historically, a March 2004 rating decision granted entitlement to 
service connection for a left knee strain with ligamentous laxity 
and assigned an initial 10 percent rating, effective August 2002.  
VA received the Veteran's current claim for an increased rating 
in May 2005.

An August 2005 VA examination report notes the Veteran reported 
left knee pain with a popping sensation, and that it was 
difficult to bear weight on it.  On a scale of 1 to 10, he 
assessed his left knee pain as 5/10.  He also noted occasional 
buckling of the left knee.  He denied using a knee brace, he did 
not use a cane for knee trouble, and he was not in a therapy 
program for the knee.  The Veteran noted that repetitive motion 
increased the pain but there was no history of flare-ups or 
additional loss of range of motion.  His activities of daily 
living were limited.  The examiner noted the Veteran to be 
healthy looking, and he did not appear to be in any pain.  He had 
a cane with him, but the appellant stated that it was for hip 
pain.  

Physical examination revealed the appellant to walk with a limp 
due to his hip disorder.  The left leg to be one-quarter inch 
shorter than the right, there was a mild left knee varus of 15 
degrees, and there was a surgical scar on the medial side.  There 
was no left knee effusion, but it was tender on the medial side 
of the joint.  The mediolateral ligament was stable, and so was 
anteroposterior movement.  McMurray, Drawer, and Lachman's tests 
were negative.  Active and passive range of motion was 5 to 130 
degrees.  Quadricep muscle tone was satisfactory, and the 
examiner noted x-rays of the left knee were normal.  There was no 
evidence of significant posttraumatic arthritis.  The diagnosis 
was an essentially normal left knee joint with a history of 
meniscectomy.  The examiner noted there currently was adequate 
range of motion and stability.  The examiner opined that it was 
unlikely the Veteran would experience additional loss of range of 
motion due to pain, weakness, or lack of endurance, with 
repetitive use.

The normal range of motion of the knee is 0 to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  A limitation of extension to 15 
degrees warrants an evaluation of 20 percent.  A limitation of 
extension to 10 degrees warrants a 10 percent rating, and a 
limitation to 20 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Finally, a limitation of flexion 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

In light of the fact the left knee flexed to 130 degrees, and 
extended to 5 degrees, it is evident that the appellant does not 
warrant a compensable rating under either Diagnostic Code 5260 or 
5261.  38 C.F.R. § 4.71a.  Nevertheless, in light of the 
Veteran's reports of pain and popping the RO assigned a 10 
percent rating which is consistent with the intent of 38 C.F.R. 
§§ 4.40 and 4.45.  There is, however, no basis for an increased 
rating based on pain.  Indeed, the examiner specifically held 
that it was unlikely the Veteran would experience additional loss 
of range of motion due to pain, weakness, or lack of endurance, 
with repetitive use.  Thus, the Board finds the left knee more 
nearly approximated the assigned 10 percent rating.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71, Diagnostic Codes 5260, 5261.

The Board also notes the examiner specifically noted the left 
knee is stable.  As a result, there is no basis for a separate 
rating on the basis of recurrent lateral instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board further finds 
the preponderance of the evidence shows there is no factual basis 
for a staged rating for any portion of the current rating period.  
The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim for a higher rating, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

Entitlement to an increased rating for post-arthroscopy residuals 
of a left knee strain is denied.

New and material evidence has been received to reopen a claim for 
entitlement to service connection for bilateral degenerative 
joint disease of the hips.  The appeal is granted only to that 
extent.


REMAND

In February 2003, Veteran provided the RO a copy of his notice 
that he was awarded benefits administered by the Social Security 
Administration.  Once VA is put on notice that the Veteran is in 
receipt of such benefits, VA has a duty to obtain any associated 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board finds no 
evidence that the RO sought any records associated with the 
award.  It may be that the award of Social Security benefits was 
based on the private treatment records the RO developed as part 
of VA's assistance to the Veteran.  If that is in fact the case, 
the RO should ensure documentation to that effect is placed in 
the claims file.  If not, the Social Security records should be 
obtained.

The RO arranged a VA examination of the Veteran after the claim 
was reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The November 2005 
examiner opined that it was not likely that the Veteran's 
bilateral degenerative joint disease of the hips is causally 
related to his in-service duties.  In order for the Board to 
afford substantive weight to a nexus opinion, however, the 
medical professional must provide a full rationale and 
explanation for the opinion.  See Neives-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).

While the VA examiner acknowledged Dr. S' opinion, he did not 
fully explain his reason for disagreeing with it, other than to 
mention that the Veteran probably manifests arthritis in other 
areas of his body, and he also is a diabetic.  In order to meet 
the Neives-Rodriguez criteria, the examiner must explain how 
those, and other noted, factors mitigate against finding a nexus 
with the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant 
records of the Social Security Administration 
records associated with its award of 
disability benefits to the Veteran, unless 
that award was based solely on records already 
in the claims file.  If that is the case, 
confirming documentation should be placed in 
the claims file.  If the RO cannot locate such 
records, the RO must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claims.  The claimant must then 
be given an opportunity to respond.
 
2.  After the above is complete, the AMC/RO 
must return the claims file to the examiner 
who conducted the November 2005 VA 
examination.  Ask the examiner to fully 
explain the basis for his opinion that the 
Veteran's bilateral degenerative joint 
disease of the hips is not causally related 
to the shipboard duties he reportedly 
performed during active service.  The 
explanation must discuss the relevance of the 
observation that the Veteran probably has 
arthritis in other areas of his body and he 
is a diabetic.  The examiner must comment on 
Dr. S' opinion.  In preparing the requested 
opinions, the examining physician must note 
the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
2004 rating decision is final.

2.  The evidence submitted since the March 2004 rating decision, 
by itself, or when considered with the previous evidence of 
record, raises a reasonable possibility of substantiating the 
claims.

3.  The Veteran's left knee post-arthroscopy residuals have not 
manifested with limitation of motion on flexion of 0 to 45 
degrees or less, limitation of motion on extension of -15 degrees 
or more, cartilage symptomatology, or recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a claim for 
entitlement to service connection for bilateral degenerative 
joint disease of the hips has been submitted.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105 (West 2002 and Supp. 2010); 38 C.F.R. 
§ 3.156(a), 3.159 (2009).

2.  The requirements for an evaluation higher than 10 percent for 
post-arthroscopy residuals of degenerative joint disease of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in June 2005 and 
November 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  In March 2006, the Veteran was 
provided notice how disability ratings and effective dates are 
assigned.  Following issuance of the March 2006 letter, the claim 
was reviewed on a de novo basis, as shown in the statement of the 
case.  Thus, any timing-of-notice error was cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  While the Veteran may not have received full notice 
prior to the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims by the presentation of pertinent 
evidence and testimony.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects the 
fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

The Board notes, as set forth above, that the RO reopened the 
claims of entitlement to service connection for bilateral hip 
disorders and adjudicated them on the merits.  Nonetheless, the 
Board has the jurisdictional responsibility to consider whether 
it was proper to reopen the claims.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine 
whether new and material evidence has been received and, if so, 
consider entitlement to service connection on the merits.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed 
as required by regulation, the action or determination becomes 
final, and the claim will not be reopened except as provided by 
applicable regulation.  38 U.S.C.A. § 7105.  One means by which a 
final disallowed claim may be reopened is upon submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
"New" evidence means more than evidence that has not previously 
been included in the claims folder.  The evidence, even if new, 
must be material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans 
v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the question of 
what constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened and considered on the merits.  38 U.S.C.A. 
§ 5108.

In determining whether evidence is new and material, any new 
evidence submitted is presumed credible-that is, it is not 
tested for weight and credibility.  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Analysis

The Veteran's original claims were denied because there was no 
evidence of an in-service injury or treatment for hip complaints.  
Neither was there evidence of a medical link between any 
currently diagnosed bilateral hip degenerative joint disease and 
his active service.  In a July 2005 report, however, the 
Veteran's private physician, P.T.S., M.D. noted the Veteran's 
reported history of many years of shipboard duty that required 
standing and steering in rough seas, and he opined that these 
duties were the cause of the Veteran's bilateral degenerative 
joint disease of the hips.  This nexus opinion is both new and 
material, as it was not before the rating board in 2004, it bears 
directly on the core issue of the claim, and it raises a 
reasonable possibility of proving the claim.  Further, as noted 
above, it is presumed credible.  Thus, the Board agrees with the 
RO that new and material evidence has been submitted, and the 
claim is reopened.  38 C.F.R. § 3.156(a).

Although reopened, the Board still may not address the merits of 
the claim unless it finds the claim sufficiently developed.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO developed the 
claim prior to its decision but, as noted in the remand portion 
below, further development is necessary.

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Analysis

Historically, a March 2004 rating decision granted entitlement to 
service connection for a left knee strain with ligamentous laxity 
and assigned an initial 10 percent rating, effective August 2002.  
VA received the Veteran's current claim for an increased rating 
in May 2005.

An August 2005 VA examination report notes the Veteran reported 
left knee pain with a popping sensation, and that it was 
difficult to bear weight on it.  On a scale of 1 to 10, he 
assessed his left knee pain as 5/10.  He also noted occasional 
buckling of the left knee.  He denied using a knee brace, he did 
not use a cane for knee trouble, and he was not in a therapy 
program for the knee.  The Veteran noted that repetitive motion 
increased the pain but there was no history of flare-ups or 
additional loss of range of motion.  His activities of daily 
living were limited.  The examiner noted the Veteran to be 
healthy looking, and he did not appear to be in any pain.  He had 
a cane with him, but the appellant stated that it was for hip 
pain.  

Physical examination revealed the appellant to walk with a limp 
due to his hip disorder.  The left leg to be one-quarter inch 
shorter than the right, there was a mild left knee varus of 15 
degrees, and there was a surgical scar on the medial side.  There 
was no left knee effusion, but it was tender on the medial side 
of the joint.  The mediolateral ligament was stable, and so was 
anteroposterior movement.  McMurray, Drawer, and Lachman's tests 
were negative.  Active and passive range of motion was 5 to 130 
degrees.  Quadricep muscle tone was satisfactory, and the 
examiner noted x-rays of the left knee were normal.  There was no 
evidence of significant posttraumatic arthritis.  The diagnosis 
was an essentially normal left knee joint with a history of 
meniscectomy.  The examiner noted there currently was adequate 
range of motion and stability.  The examiner opined that it was 
unlikely the Veteran would experience additional loss of range of 
motion due to pain, weakness, or lack of endurance, with 
repetitive use.

The normal range of motion of the knee is 0 to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  A limitation of extension to 15 
degrees warrants an evaluation of 20 percent.  A limitation of 
extension to 10 degrees warrants a 10 percent rating, and a 
limitation to 20 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Finally, a limitation of flexion 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

In light of the fact the left knee flexed to 130 degrees, and 
extended to 5 degrees, it is evident that the appellant does not 
warrant a compensable rating under either Diagnostic Code 5260 or 
5261.  38 C.F.R. § 4.71a.  Nevertheless, in light of the 
Veteran's reports of pain and popping the RO assigned a 10 
percent rating which is consistent with the intent of 38 C.F.R. 
§§ 4.40 and 4.45.  There is, however, no basis for an increased 
rating based on pain.  Indeed, the examiner specifically held 
that it was unlikely the Veteran would experience additional loss 
of range of motion due to pain, weakness, or lack of endurance, 
with repetitive use.  Thus, the Board finds the left knee more 
nearly approximated the assigned 10 percent rating.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71, Diagnostic Codes 5260, 5261.

The Board also notes the examiner specifically noted the left 
knee is stable.  As a result, there is no basis for a separate 
rating on the basis of recurrent lateral instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board further finds 
the preponderance of the evidence shows there is no factual basis 
for a staged rating for any portion of the current rating period.  
The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim for a higher rating, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

Entitlement to an increased rating for post-arthroscopy residuals 
of a left knee strain is denied.

New and material evidence has been received to reopen a claim for 
entitlement to service connection for bilateral degenerative 
joint disease of the hips.  The appeal is granted only to that 
extent.


REMAND

In February 2003, Veteran provided the RO a copy of his notice 
that he was awarded benefits administered by the Social Security 
Administration.  Once VA is put on notice that the Veteran is in 
receipt of such benefits, VA has a duty to obtain any associated 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board finds no 
evidence that the RO sought any records associated with the 
award.  It may be that the award of Social Security benefits was 
based on the private treatment records the RO developed as part 
of VA's assistance to the Veteran.  If that is in fact the case, 
the RO should ensure documentation to that effect is placed in 
the claims file.  If not, the Social Security records should be 
obtained.

The RO arranged a VA examination of the Veteran after the claim 
was reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The November 2005 
examiner opined that it was not likely that the Veteran's 
bilateral degenerative joint disease of the hips is causally 
related to his in-service duties.  In order for the Board to 
afford substantive weight to a nexus opinion, however, the 
medical professional must provide a full rationale and 
explanation for the opinion.  See Neives-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).

While the VA examiner acknowledged Dr. S' opinion, he did not 
fully explain his reason for disagreeing with it, other than to 
mention that the Veteran probably manifests arthritis in other 
areas of his body, and he also is a diabetic.  In order to meet 
the Neives-Rodriguez criteria, the examiner must explain how 
those, and other noted, factors mitigate against finding a nexus 
with the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant 
records of the Social Security Administration 
records associated with its award of 
disability benefits to the Veteran, unless 
that award was based solely on records already 
in the claims file.  If that is the case, 
confirming documentation should be placed in 
the claims file.  If the RO cannot locate such 
records, the RO must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claims.  The claimant must then 
be given an opportunity to respond.
 
2.  After the above is complete, the AMC/RO 
must return the claims file to the examiner 
who conducted the November 2005 VA 
examination.  Ask the examiner to fully 
explain the basis for his opinion that the 
Veteran's bilateral degenerative joint 
disease of the hips is not causally related 
to the shipboard duties he reportedly 
performed during active service.  The 
explanation must discuss the relevance of the 
observation that the Veteran probably has 
arthritis in other areas of his body and he 
is a diabetic.  The examiner must comment on 
Dr. S' opinion.  In preparing the requested 
opinions, the examining physician must note 
the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as not" 
means less than a 50 percent chance.
?	"It is not due to" means 100 percent 
assurance of non relationship.

The examiner is further advised that the term 
"at least as likely as not" or a "50-50 
probability" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the cause of any 
diagnosed bilateral degenerative joint disease 
of the hips is unknowable?  The examiner is 
asked to attach a copy of their curriculum 
vitae to the report.

If the examiner who conducted the November 
2005 examination is no longer available, the 
AMC/RO will refer the file to an equally 
qualified physician.  Should that physician 
advise he/she cannot render an opinion without 
examining the Veteran, the AMC/RO will arrange 
the examination.  If another examination is 
arranged, the claims file must be made 
available to the examiner as part of the 
examination.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

5.  Then review the Veteran's claims de novo 
in light of the additional evidence obtained.  
If either claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 


on his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


